Citation Nr: 0721816	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active duty from July 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied the 
above claim.  

In September 2004, a video hearing was held before the 
undersigned.  Thereafter, the case was remanded in January 
2005 for additional development.  A February 2007 rating 
decision then granted service connection for degenerative 
disc disease of the cervical spine, assigning a 10 percent 
disability rating.  As the veteran has not disagreed with 
that rating, the issue previously on appeal to the Board 
(entitlement to service connection) has been granted in full, 
and will be addressed no further.  


FINDING OF FACT

The preponderance of the medical evidence does not establish 
that the veteran currently has a chronic lumbar spine 
disorder.


CONCLUSION OF LAW

The veteran did not incur a lumbar spine disability as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a lumbar spine disability is factually shown 
during service.  The Board concludes it was not.  The 
veteran's service medical records show no diagnosis of a 
chronic lumbar spine disability, and the veteran completed 
numerous reports of medical history during service denying 
recurrent back pain. He now argues that he has a lumbar spine 
disability as a result of motor vehicle accidents during 
service.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms such 
as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.

However, in this case, there is no competent evidence showing 
that the veteran currently has a chronic lumbar spine 
disability.  The Board has reviewed the VA examination 
reports and outpatient records.  The assessments include 
musculoskeletal back pain and mechanical back pain.  X-rays 
of the lumbar spine have been normal.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran did submit at the time of his claim a 2002 letter 
from a chiropractor, Larry Harris, showing diagnosis of 
lumbar sprain/strain. In Degmetich v. Brown, 104 F.3d 1328 
(1997), the Federal Circuit found that section 1131 was 
ambiguous as to whether or not a "presently existing 
disability" was required to entitle the veteran to service 
connection.  See Degmetich, at 1331.  The Federal Circuit in 
Degmetich also noted that the statutes governing payment of 
compensation benefits "only allow payment for disability 
existing on and after the date of application."  Id.  
(emphasis added).  Degmetich did not provide guidance for 
weighing evidence; however, the case of Gilpin v. West, 155 
F.3d 1355-56 (Fed. Cir. 1998), addressed the weighing of 
evidence.  Among other things, Gilpin attempted to 
distinguish between "current symptomatology" and "current 
disability" before the Federal Circuit.  The Federal Circuit 
noted that "any such distinction is illusory.  A current 
disability cannot exist without some evidence of its 
existence."  See Gilpin, at 1356.  

The legal question in this case has been settled by Gilpin 
and Degmetich, and those cases apply here.  The Board 
concludes that the veteran must not only have the condition 
at the time he files his claim for benefits, but that he must 
continue to have it.  Later in time evidence showing that the 
disease entity cannot be located is highly probative to the 
question of whether the disease entity existed at the time 
the claim was filed.  It should not be cast aside during the 
determination of whether service connection is warranted.  
The Board would be remiss in its duties if such evidence was 
not considered in adjudicating this case.  See Gilbert, 
supra.  The Board concludes that the later in time evidence 
is appropriately considered when weighing evidence of whether 
or not the veteran had the claimed disability at the time the 
claim was filed.  

In this case, if lumbar spine strain/sprain was present when 
the veteran filed his claim in 2002, it has since clearly 
resolved.  None of the medical evidence since that time shows 
diagnosis of disability of a lumbar spine.  In fact, all the 
medical evidence since 2002 reflects normal physical 
examinations of the lumbar spine, despite the veteran's 
complaints, and normal x-ray findings.  In fact, Mr. Harris' 
record indicates that the veteran was treated for acute pain 
from a strain/sprain injury.  That statement seems to 
indicate the veteran's problem was acute, not chronic.  
Regardless, there is no further persuasive medical evidence 
showing that the veteran has a chronic lumbar spine 
disability. The Board finds the later evidence as to presence 
of lumbar spine disability to be more persuasive. While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement, as it 
has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a chronic lumbar spine disability. 

As the claim fails for lack of a current disability, further 
inquiry into in-service incurrence or nexus between service 
and disability is moot.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). In this case, as discussed 
above, the preponderance of the medical evidence does not 
establish that the veteran has a chronic lumbar spine 
disorder.



Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the claim, a letter dated in 
September 2002 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.   

To the extent the 2002 letter was deficient in any respect, 
another letter was sent to him in January 2005.  In addition 
to the information described above, that letter also informed 
him of the need to submit to VA any relevant evidence in his 
possession.  This letter was followed by readjudication of 
the claim in a supplemental statement of the case. 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  Upon remand, 
the veteran was given an opportunity to submit potentially 
relevant information that he identified during the hearing 
before the Board.  He did not do so.  Rather, he replied that 
all medical documents were already of record and he was 
unable to locate additional documents.  The veteran was also 
accorded a VA examination in June 2005 (with an addendum 
provided in September 2006) for the purpose of obtaining 
medical opinion as to whether he has a lumbar spine 
disability as a result of service.  38 C.F.R. § 3.159(c)(4). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


